Exhibit 10.3




PROMISSORY NOTE




$1,000,000

           

  December 14, 2010




FOR VALUE RECEIVED, the undersigned (herein “Maker”), promises to pay to the
order of Precious Metals Exploration, Ltd (“Payee”), the principal sum of One
Million Dollars ($1,000,000.00) with no interest rate on the dates set forth
below, unless Payee consents to an extension of the payment dates, in lawful
money of the United States of America unless Payee agrees to another form of
payment.




1.  

If the Maker shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or
shall file a petition in bankruptcy, or shall be adjudicated a bankrupt or
insolvent, then, and upon the happening of any such event, the Payee at its
option, may declare the entire unpaid balance of the principal hereunder
immediately due and payable with interest thereon as herein provided.




2.  

Payments shall be made as follows: (i) Two Hundred Thousand Dollars ($200,000)
on the three month  anniversary of the date of this Note; (ii) Two Hundred
Thousand Dollars ($200,000) on the six month anniversary of the date of this
Note; (iii) Two Hundred Thousand Dollars ($200,000) on the nine month
anniversary of the date of this Note; (iv) Two Hundred Thousand Dollars
($200,000) on the one year anniversary of the date of this Note; and (v) Two
Hundred Thousand Dollars ($200,000) on the fifteen  month anniversary of the
date of this Note.  




3.

Amounts not paid when due hereunder shall bear interest from the due date until
such amounts are paid at the rate of twenty-one percent (21%) per annum;
provided, however, that in the event such interest rate would violate any
applicable usury law, the default rate shall be the highest lawful interest rate
permitted under such usury law.  




4.  

Presentment, demand, protest or notice of any kind are hereby waived by the
Maker.  Maker may not set off against any amounts due to Payee hereunder any
claims against Payee or other amounts owed by Payee to Maker.




5.  

In the case any one or more of the events of default specified in paragraph 1
above shall have happened and be continuing, the Payee may proceed to protect
and enforce its rights either by suit in equity and/or by action at law, or by
other appropriate proceedings.




    

6.  

The Maker agrees to pay all reasonable costs of collection, including attorneys'
fees which may be incurred in the collection of this Note or any portion thereof
and, in case an action is instituted for such purposes, the amount of all
attorneys' fees shall be such amount as the court shall adjudge reasonable.








--------------------------------------------------------------------------------

7.  

This Note is made and delivered in, and shall be governed, construed and
enforced under the laws of the State of Nevada.




8.  

No delay or omission of the Payee to exercise any right hereunder, whether
before or after the happening of any event of default, shall impair any such
right or shall operate as a waiver thereof or of any event of default hereunder
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof, or the exercise of any other right.




9.  

This Note shall be subject to prepayment, at the option of the Maker, in whole
or in part, at any time and from time to time, without premium or penalty.




10.

This Note or any benefits or obligations hereunder may not be assigned or
transferred by the Maker.







MAKER:




COLD GIN CORPORATION







By:/s/ Lynn Harrison

Name:  Lynn Harrison

Title:  President























- 2 -


